DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 27, 30, 34, 37, 41, 43, 44, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 8, 10, and 13 of U.S. Patent No. 10,798,693. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 23, “a method implemented in a terminal device, comprising:  receiving from a base station an indication of an uplink semi-persistent scheduling deactivation” corresponds to the same in claim 3 of the above U.S. Patent.
“Obtaining, from the received indication, an uplink resource dynamically scheduled by the base station for the terminal device, dedicated to a confirmation of the deactivation, the uplink resource including only one physical resource block” corresponds to “obtaining an uplink resource from the received indication of uplink semi-persistent scheduling deactivation” as well as “wherein the obtained uplink resource includes one physical resource block” in claim 3 of the above U.S. Patent.
“Sending to the base station the confirmation of the deactivation using the obtained dedicated uplink resource” corresponds to “sending to the base station the confirmation of the deactivation, wherein the sending to the base station of the confirmation of the deactivation comprises:  using the scheduled uplink resource to send the confirmation” in claim 3 of the above U.S. Patent.
Lastly, “deactivating the uplink semi-persistent scheduling” corresponds to “deactivating the semi-persistently scheduled uplink resource” in claim 3 of the above U.S. Patent.
Claim 23 of the instant application does not claim “sending to the base station a request for scheduling an uplink resource for the confirmation of the deactivation”.  Therefore, claim 23 merely broadens the scope of claim 3 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 27, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 30, this corresponding “terminal device” claim similarly corresponds to “terminal device” claim 8 for the same reasons described above for claim 23.
Regarding claim 34, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 37, this corresponding “computer program product” claim similarly corresponds to “computer program product” claim 13 for the same reasons described above for claim 23.
Regarding claim 41, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 43, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 44, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 46, this claim similarly corresponds to claim 10 of the above U.S. Patent.
Regarding claim 47, this claim similarly corresponds to claim 10 of the above U.S. Patent.

Claims 45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10 of U.S. Patent No. 10,798,693 in view of Lee et al. (U.S. 2018/0316610) (hereinafter “Lee”).
Regarding claim 45, Claim 5 of the above U.S. Patent does not explicitly claim “wherein the predefined media access control protocol data unit sub-header for identifying the confirmation of the deactivation has a logical channel identifier index of 10101”.
However, Lee teaches a method for transmitting or receiving a MAC PDU in a wireless communication system, where a MAC PDU used for semi-persistent scheduling includes an LCID field for UL-SCH transmission that may have an index value of “10101” as shown in TABLE 2 on page 6, and spoken of on pages 5-6, paragraphs [0086], [0088], and [0091].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a MAC PDU LCID index value of “10101” as taught in Lee to identify the confirmation of the semi-persistent scheduling deactivation and arrive at claim 45 of the instant application. A motivation to do so would have been to provide an effective way of indicating the type of received MAC control element by using an available index value on the UL-SCH to indicate an activation/deactivation type in a similar fashion to the index value “11011” used to indicate activation/deactivation type on the DL-SCH as shown in pages 5-6, TABLE 1 and TABLE 2, and spoken of on page 5, paragraph [0091] of Lee.
Regarding claim 48, Claim 10 of the above U.S. Patent does not explicitly claim “wherein the predefined media access control protocol data unit sub-header for identifying the confirmation of the deactivation has a logical channel identifier index of 10101”.
However, Lee teaches a method for transmitting or receiving a MAC PDU in a wireless communication system, where a MAC PDU used for semi-persistent scheduling includes an LCID field for UL-SCH transmission that may have an index value of “10101” as shown in TABLE 2 on page 6, and spoken of on pages 5-6, paragraphs [0086], [0088], and [0091].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to utilize a MAC PDU LCID index value of “10101” as taught in Lee to identify the confirmation of the semi-persistent scheduling deactivation and arrive at claim 48 of the instant application. A motivation to do so would have been to provide an effective way of indicating the type of received MAC control element by using an available index value on the UL-SCH to indicate an activation/deactivation type in a similar fashion to the index value “11011” used to indicate activation/deactivation type on the DL-SCH as shown in pages 5-6, TABLE 1 and TABLE 2, and spoken of on page 5, paragraph [0091] of Lee. 
Response to Arguments
Applicant’s arguments, filed 8/29/22, with respect to amended claims 23, 27, 30, 34, 37, and 41 have been fully considered and are persuasive.  The prior art rejections of these claims have accordingly been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467